DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Species I in the reply filed on 11/8/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and Species II-V, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/8/2021.  Applicant indicates that claims 1-6 and 9-13 read on the elected species, however after further consideration, claims 3 and 10-13 will also be withdrawn as being direction to a non-elected species.  Specifically, claims 3, 5 and 10-13 refer to structures which are not included in the elected embodiment and are therefore withdrawn.  Claims 3, 5 and 10 refer to a bearing plate, standoffs, and a VESA mount.  The standoffs and bearing plate are disclosed as being included in Fig. 10 (Species IV) and the VESA mount is disclosed in Fig. 12 (Species V).  Therefore, since these claims do not refer to the elected embodiment, they are being considered withdrawn as non-elected. Claims 1-2, 4, 6 and 9 will be examined below as being elected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2002/0101139 (hereinafter Lee) in view of Hattori US 7959226 (hereinafter Hattori).

    PNG
    media_image1.png
    716
    801
    media_image1.png
    Greyscale

Re. Cl. 1, Lee discloses: A mounting system (Fig. 2) for mounting a marine electronics unit to a boat console panel (see Fig. 2, the device is capable of being used in the claimed intended use) and comprising: a base (10, Fig. 1) to be connected to the boat console panel and aligned with a mounting hole in the boat console panel (see Fig. 1-2, the mounting system is capable of being used in the claimed intended use in the same manner as shown mounted to the article of furniture); an actuator (2, Fig. 3) connected to the base (see Fig. 3); a mounting plate (23, 24 Fig. 3) connected to the actuator (see Fig. 3); wherein the actuator is configured (see Fig. 3, flush with 11 as shown), and a second position in which the marine electronics unit is spaced apart from the front side of the boat console panel (see Fig. 4).
Re. Cl. 2, Lee discloses: the base comprises an enclosure (see Fig. 2-3) including a bottom (see Fig. 2-3, bottom surface where 20 and 12 are anchored to) and a plurality of sidewalls (see vertical sidewalls 10, 14) extending from the bottom to be connected to a back side of the boat console panel around the mounting hole (see Fig. 1-2, the device is capable of being used in the claimed intended use).
Re. Cls. 1 and 4, Lee does not disclose and at least one pivot mount connected to the mounting plate to be connected to the marine electronics unit, and pivotable using the at least one pivot mount (Cl. 1) or the at least one pivot mount comprises a pair of space apart gimbal arms (Cl. 4). Hattori discloses an alternate mounting system (Fig. 1) for an electronic device (60, Fig. 1) that employs an actuator (54/56, Fig. 3) and at least one pivot mount (see annotated figure 5) connected to the mounting plate (50, Fig. 5) to be connected to the electronic device (see Fig. 1-5); wherein the actuator moves the electronic device from a first position flush with a front side of a panel (see Fig. 3, 62 flush with 41) to a second position in which the electronic device is spaced apart from the panel and pivotable using at least one pivot mount (see progression from Fig. 3-6); the at least one pivot mount comprises a pair of space apart gimbal arms (see annotated figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lee device to include the pivot mount of (Col. 6, Lines 30-35).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hattori as applied to claims 1-2 and 4 above, and further in view of Adamson US 10625688 (hereinafter Adamson).

    PNG
    media_image2.png
    715
    625
    media_image2.png
    Greyscale

Re. Cl. 6, Lee disclose the actuator comprises at least one lead screw (22, Fig. 3) connected between the base and a lead screw nut (27, Fig. 3) carried by the mounting plate (see Fig. 3), and a motor (21, Fig. 3) configured to rotate the at least one lead screw (Paragraph 0021, Line 8-14) but does not disclose the motor carried by the mounting plate.  Adamson discloses an alternate actuator configuration (Fig. 2) which includes at least one lead screw (26, Fig. 3) connected between the base and a lead screw nut (27, Fig. 3) carried by the mounting plate (see annotated figure 2), and a motor (46, Fig. 3) carried by the mounting plate (see annotated figure 2) and configured to rotate the at least one lead screw (Col. 6, Lines 34-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lee device to have the motor carried by the mounting plate as disclosed by Adamson since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hattori as applied to claims 1-2 and 4 above, and further in view of Johnson US 9481403 (hereinafter Johnson).
Re. Cl. 6, the combination of Lee discloses that the mounting plate and the back side of the panel contact when in the second position (see Fig. 4, 24 engages with the undersurface of the panel) but Lee does not disclose a sealing gasket carried by the mounting plate and configured to seal the mounting plate with a back side of the boat console panel when the mounting plate is in the second position. Johnson discloses a box system (Fig. 1) which is moved between first and second positions (see Fig. 1-3) via an actuator (44, Fig. 1).  Re. Cl. 6, Johnson discloses the use of a gasket (58, Fig. 2) which extends between mating surfaces (26 and 56, Fig. 2) and seals with an underside (26, Fig. 2) to prevent damage to the surface 26 as well as inhibits moisture and debris from entering into the interior space (Col. 2, Lines 49-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lee device to have the gasket of Johnson between mating surfaces of the panel and (23) since Johnson states that such a modification prevents damage from the interaction and also inhibits moisture and debris from entering into the interior space (Col. 2, Lines 49-54).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang US 6733094, Covell US 5865403, Hoss US 2006/0076860, Ito US 2006/0288354 and Matsuda US 2005/0001105 disclose other known mounting devices for electronics which are presented to the Applicant for their consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632